DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-7 are currently pending.
 Claim 1 has been amended
Response to Amendment
The amendment filed on 05/25/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 03/15/2021
The examiner modified the rejection below to address claimed amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub 20140246066), and further in view of  Maeshima et al (PG pub 20150179912) and Carberry (PG pub 20140305478)
Regarding claim 1 and 6, Chen teaches a thermoelectric device comprising:
a bottom substrate 730 [fig 7B]
a dielectric layer 720 deposited onto a face of said bottom substrate with uneven thickness, in order to define hills and valleys of dielectric material [fig 7B];

juxtaposed segments, alternately p-doped and n-doped extending over inclined opposite flanks of said hills, useful for converting in electricity part of the heat flowing in a direction orthogonal to the generator [fig 7B],
hill-top junction metal contacts  750 and valley-bottom junction metal contacts 750 joining juxtaposed ends of said segments alternately p-doped and n-doped [fig 7B]. 
a void spaces 790 [fig 7B] being vacuumed [para 72]
top capping layer 740 [fig 7B].
Chen et al teaches the top cap layer as set forth above, but Chen et al does not teach a planar electrically non conductive cover layer having through holes as claimed.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the insulating 104 with hole of Maeshima et al on each valley of Chen for increasing resistance of heat paths [para 110] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed duplicate the hole 108 in the insulating layer to be into plurality of holes since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
As for combination, 
a planar electrically non conductive cover layer laying onto said hill-top junction metal contacts and suspended above said valleys, all valleys among said hills being void spaces delimited at the top by the non conductive cover layer [fig 7B, Chen fig 13 Maeshima et al]
portions of said planar electrically non conductive cover layer suspended over each valley of said valleys have through holes, said through holes communicating with said void spaces [fig 7B, Chen fig 13 Maeshima et al]
the top capping layer onto a free surface, where the free surface is oriented in an opposite direction in respect to void spaces, of said planar electrically non conductive cover layer so as to occlude all the through holes of the electrically non conductive cover layer (since the top capping layer 740 continuously covered all the void spaces 790, the top capping layer is deposited to occlude all the through holes) [fig 7B, Chen fig 13 Maeshima et al]
The recitation “to let isotropic … cover layer” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Modified Chen teaches the claimed limitation, but modified Chen does not teaches thermoelectric device being polycrystalline.
Carberry teaches a thermoelectric material being made of polycrystalline silicon material [para 50].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of thermoelectric or p-doped and n-doped semiconductor being made of polycrystalline as taught by Carberry since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Or alternatively:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the insulating 104 with holes of Maeshima et al on each valley of Chen for increasing resistance of heat paths [para 110] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.. As for combination, 
a planar electrically non conductive cover layer laying onto said hill-top junction metal contacts and suspended above said valleys, all valleys among said hills being void spaces delimited at the top by the non conductive cover layer [fig 7B, Chen fig 13 Maeshima et al]
portions of said planar electrically non conductive cover layer suspended over each valley of said valleys have through holes, said through holes communicating with said void spaces [fig 7B, Chen fig 13 Maeshima et al]
the top capping layer onto a free surface, where the free surface is oriented in an opposite direction in respect to void spaces, of said planar electrically non conductive cover layer so as to occlude all the through holes of the electrically non conductive cover layer  [fig 7B, Chen fig 13 Maeshima et al]

Modified Chen teaches the claimed limitation, but modified Chen does not teaches thermoelectric device being polycrystalline.
Carberry teaches a thermoelectric material being made of polycrystalline silicon material [para 50].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of thermoelectric or p-doped and n-doped semiconductor being made of polycrystalline as taught by Carberry since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).



Regarding claim 2, modified Chen teaches void space [fig 3] being permanent seal by occluding side gaps between the bottom substrate and non-conductive layer  [fig 7B, Chen].
Regarding claim 3, modified Chen teaches the void space 790 being vacummed [para 72].
Regarding claim 4, modified Chen teaches said p-doped and n-doped segments are joined together in an alternated fashion to form p-n junctions, each of said hill-top junction metal contacts and valley-bottom junction metal contacts being disposed to short-circuit a respective one of said p-n junctions [fig 7B, Chen].
Regarding claim 5, modified Chen teaches the claimed limitation, but modified Chen does not teach the topmost capping layer being metal.
Maeshima et al teaches the top cap layer being made of metal [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of topmost capping layer of modified Chen to be made of metal of Maeshima et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 7, modified Chen teaches said hills are regularly spaced and have a truncated rectangular pyramid shape [fig 7B, Chen].

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the capping layer being occluded all through holes.
The examiner respectfully disagrees. Chen teaches the top capping layer 740 continuously covered all the void spaces 790, the top capping layer is deposited to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726